Citation Nr: 1241928	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a right foot injury. 

2.  Entitlement to service connection for neuropathy of the right lower extremity. 

3.  Entitlement to service connection for neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984, and from November 1985 to August 1986. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in New Orleans, Louisiana.  This case was before the Board in January 2011 when it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see April 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records dated from 2010 to 2011.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for residuals of a right foot injury is addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran's neuropathy of the right lower extremity was not present in service or within the first post-service year, and is not etiologically related to service. 

2.  The Veteran's neuropathy of the left lower extremity was not present in service or within the first post-service year, and is not etiologically related to service. 




CONCLUSIONS OF LAW

1.  Neuropathy of the right lower extremity was not incurred in or aggravated by active service.  38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Neuropathy of the left lower extremity was not incurred in or aggravated by active service.  38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the issues decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in October 2005, prior to the initial adjudication of the issues in December 2005. 

The record also reflects that service treatment records (STRs) and all available, pertinent post-service treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board also finds that no additional development for medical opinions or examinations is necessary.  Specifically, there is no medical evidence suggesting that the claimed neuropathy of the lower extremities was present until many years after the Veteran's military service or suggesting that the claimed neuropathy is etiologically related to service.  Moreover, as discussed in detail below, there is no lay evidence of record credibly establishing a continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met. 

In sum, the Board finds that VA has satisfied its duties to notify and to assist the Veteran in this case.  Accordingly, the Board will address the merits of the claims. 

Law and Regulations 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that he currently has neuropathy of both lower extremities related to his military service. 

STRs are negative for complaints or findings related to neuropathy of the lower extremities.  A June 1983 STR notes that the Veteran was treated for shin splints; however, no STR shows treatment for a foot injury.

VA outpatient treatment records dated from 2001 to 2005 note the Veteran's occasional complaints of numbness in his lower extremities beginning in September 2005.  

In October 2005 the Veteran submitted the instant claim for service connection.  He maintained that his lower extremity neuropathy began in 1990.

VA outpatient treatment records dated from 2005 to 2006 note the Veteran's treatment for peripheral vascular disease and claudication.

In a January 2007 substantive appeal, the Veteran maintained that his lower extremity neuropathy started "24 years ago" (in service) after he sustained an injury to his feet.

Additional evidence of record includes records from the Social Security Administration (SSA), which note that the Veteran reported becoming disabled from various disabilities, including peripheral vascular disease and claudication, beginning in January 2006. 

Regarding the etiology of right and left lower extremity neuropathy, the medical evidence of record shows that these disabilities have been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of lower extremity neuropathy.  As noted above, the medical evidence fails to show the presence of these disabilities until 2005, 19 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's lower extremity neuropathy is (or might be) related to his active service.  

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran. 

The Veteran himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran (in pertinent part) maintains that his lower extremity neuropathy began in service after a foot injury.  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone, supra (flatfoot). 

In this case, the Board acknowledges that the appellant is competent to state that he had lower extremity neuropathy since service.  However, the Board has not found his statements on this point to be credible.  In this regard, the Board notes that although he sought treatment in service on many occasions for various complaints, he did not mention lower extremity neuropathy on any of those occasions.  In addition, he was noted to have a normal neurological examination in May 1986.  The medical evidence documents no pertinent complaint until 2005.  In the Board's opinion, the complaints reported for clinical purposes are far more probative than the history provided by the Veteran subsequently for compensation purposes.

Additionally, the Veteran has not been consistent in his allegations.  While he reported a 24 year history of pertinent symptoms in 2007, in 2005 he reported a history of pertinent symptoms for no more than 15 years.

Finally, the Board again notes that a foot injury resulting in a diagnosis of lower extremity neuropathy has never been confirmed by the objective evidence of record.  

The Board concludes that the medical evidence is of greater probative value than the lay allegations regarding lower extremity neuropathy. 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's lower extremity neuropathy was not present in service or for many years thereafter, and is not related to his military service. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.


ORDER

Entitlement to service connection for neuropathy of the right lower extremity is denied.

Entitlement to service connection for neuropathy of the left lower extremity is denied.


REMAND

The Veteran contends that he injured his right foot in service in 1983 and currently suffers from the residuals of that injury.  

The Veteran's STRs show that he was treated for shin splints in June 1983.  At his discharge examination in June 1984 he was diagnosed with moderate asymptomatic pes planus.  This diagnosis was repeated in October 1985.  In May 1986, the Veteran was diagnosed with a plantar wart of the left (not right) heel.  Following service, the Veteran's VA medical treatment records show diagnosis of, and ongoing treatment for, pes planus and plantar warts beginning in September 2005.

In its January 2011 remand, the Board instructed the agency of original jurisdiction AOJ (in pertinent part) to arrange for the Veteran to be examined by a physician with the appropriate expertise to determine the etiology of the Veteran's current foot disability, to include whether his foot disability is etiologically related to his service.  The Veteran was provided with a VA examination in February 2011; however, the opinion provided is not adequate for adjudication purposes.

The February 2011 VA examination report notes the Veteran's history of shin splints, pes planus and left plantar wart in service.  Current diagnoses included pes planus and metatarsalgia secondary to plantar callus.  The examiner noted that there was no record of a foot injury or plantar warts on the right foot in service.  He opined that the Veteran's treatment for shin splints did not affect his foot disability.  However, he did not adequately address the pes planus noted in service and opine whether the current pes planus was incurred in or aggravated by service.  Under applicable regulation, "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).) 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA examination by a physician with the appropriate expertise to determine the nature and etiology of his pes planus of the right foot.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report. 

All indicated tests and studies are to be performed, and a comprehensive pre-service recreational, educational, occupational and medical history is to be obtained.  After examining the Veteran and reviewing the claims file, the examiner should furnish the following opinions: 

(a) Based on the factual evidence in the record, is the Veteran's pes planus a congenital, developmental, or acquired defect?  When was pes planus initially clinically manifest (i.e., prior to service, during service, or after service)?  Please identify the evidence that supports the conclusion, to include discussion of the Veteran's service treatment records. 

(b) If the response to (a) is that pes planus became manifest prior to service, did it permanently increase in severity (or progress at an abnormally high rate) during service?  Please identify the evidence that supports the response. 

(c) If pes planus is determined to have permanently increased in severity or progressed at an abnormally high rate during service, was such increase due to the natural progress of the disorder?  Please identify the evidence that supports the response. 

(d) If pes planus is found to have been manifested in service (and not prior to service), is the current diagnosis of pes planus at least as likely as not related to any incident which occurred during the Veteran's two periods of military service?  If not, please explain the rationale. 

The examiner must explain the rationale for all opinions. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


